Citation Nr: 1139811	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-10 064	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder.

1.  Entitlement to a rating higher than 10 percent, prior to January 6, 2007, for a lower back strain with degenerative changes.

3.  Entitlement to a rating higher than 20 percent for this lower back strain with degenerative changes since January 6, 2007.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to February 1999.

This appeal to the Board of Veterans' Appeals (Board) originated from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, which confirmed and continued the 10 percent rating then in effect for the Veteran's low back disability.  

Another decision since issued in May 2009, however, increased the rating for this disability to 20 percent as of January 6, 2007, the date of a VA examination.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed the Veteran is seeking the highest possible rating unless she expressly indicates otherwise).

During that January 2007 VA examination, the Veteran spoke of how her low back disability affects her employability, which is tantamount to a claim for a TDIU.  When a TDIU for a service-connected disability is raised in connection with an increased-rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part and parcel of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal as required by Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal concerning the remaining claim for a psychiatric disorder stems from March 2009 and April 2010 rating decisions of the RO.  Originally, the PTSD and anxiety disorder claims were developed by the RO as separate appeals.  However, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a mental health disorder claim includes any mental disorder that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  So the appeals of these claims have been consolidated.

The following additional issues have been raised by the record in a July 2010 statement by the Veteran:  (1) entitlement to service connection for a skin rash; (2) entitlement to service connection for a neck disorder; (3) entitlement to service connection for sleep disturbance; (4) entitlement to service connection for a heart disorder; (5) entitlement to service connection for panic attacks; (6) entitlement to service connection for a right knee disorder, to include as secondary to the already service-connected left knee disability and lumbar spine disability; (7) entitlement to service connection for bilateral hearing loss; (8) entitlement to service connection for tinnitus; (9) entitlement to service connection for allergic reactions; (10) entitlement to service connection for arthritis in the joints; (11) entitlement to service connection for a left eye disorder; (12) entitlement to service connection for insomnia; (13) entitlement to service connection for a left ankle disorder; (14) entitlement to service connection for bilateral flat feet; (15) entitlement to service connection for polycystic ovarian syndrome; (16) entitlement to service connection for chronic fatigue syndrome; (17) entitlement to service connection for a left leg length discrepancy; (18) entitlement to service connection for fibroid masses on the breasts; (19) entitlement to service connection for shin splints; (20) entitlement to service connection for hypertension; (21) entitlement to service connection for high cholesterol; (22) entitlement to service connection for chronic hip pain; and, (23) entitlement to an increased rating for migraine headaches, currently evaluated as 0-percent disabling.  These additional claims have not been adjudicated by the RO, in the first instance, as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate development and consideration.  

As for the claims that are currently before the Board, those concerning whether the Veteran is entitled to service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder, and whether he has been entitled to a rating higher than 20 percent for his low back disability since January 6, 2007, and to a TDIU, are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

Prior to January 6, 2007, the Veteran's lower back strain with degenerative changes was manifested by pain and limitation of motion, but the forward flexion of the thoracolumbar segment of his spine was not limited to 60 degrees or less; and the combined range of motion of this segment was not limited to 120 degrees or less; nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

Prior to January 6, 2007, the criteria were not met for a rating higher than 10 percent for this low back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 
5235-5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  This includes apprising the claimant of whose specific responsibility, his/hers or VA's, it is for obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice for increased-rating claims requires just generic notice regarding the type of evidence needed to demonstrate a worsening or increase in severity of the disability and the effect the worsening has on employment, and general notice how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Even after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to show prejudice at the CAVC level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

As the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that the Veteran has received the required notice and assistance concerning her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2005 and October 2005 provided her with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence VA would attempt to obtain on her behalf.  These letters were provided prior to the initial RO adjudication of her claim in April 2006, so in the preferred sequence.  

The duty to assist her with her claim includes the procurement of her service treatment records (STRs) and pertinent treatment records since service and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Her STRs, personnel records, and post-service VA and private treatment records have been obtained.  There is no indication of any outstanding records that are potentially relevant and therefore also would need to be obtained and considered, including from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  She has been afforded VA compensation examinations, including during the pertinent time at issue, prior to January 6, 2007, to assess the severity of her low back disability.  And the results of the examination and other evidence in the file provide the information needed to decide her appeal concerning this initial period in question.  Therefore, no further assistance to her with the development of evidence is required.

II.  Whether a Rating higher than 10 Percent was Warranted prior to January 6, 2007

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, 

and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

An unappealed rating decision in June 1999 granted service connection for the Veteran's lower back strain with degenerative changes.  While his entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where, as here, service connection already was established years ago and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Although an adjudicator is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  A "staged" rating is appropriate for an increased-rating claim, however, even when the claim does not involve an initial rating, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).

The Veteran already has a "staged" rating since she had a 10 percent rating prior to January 6, 2007, and has had a higher 20 percent rating since.  Her low back disability is rated under DC 5237 of the General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; 

or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. DC 5237.

Note (2) of the General Rating Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Plate V, 38 C.F.R. § 4.71a.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports of constant back pain.  However, none of the requirements for the higher 20 percent disability rating prior to January 6, 2007, were diagnosed or objectively noted.  Specifically, during her December 2005 VA examination, the Veteran's forward flexion of her thoracolumbar spine was to 70 degrees, even when considering her pain (keeping in mind that normal is to 90 degrees).  When additionally considering her backward extension, lateral flexion, and rotation, her combined range of motion for her thoracolumbar spine was 195 degrees, also even when considering her pain (with normal being 240 degrees).  She also had no muscle spasms during that examination, and her gait and posture were normal.  

That December 2005 VA examiner indicated the Veteran's ranges of motion of her lumbar spine were limited by pain.  He observed she was "unable to demonstrate repetitive use of the thoracolumbar spine due to moderate to severe pain."  See 38 .F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Here, though it was not indicated the Veteran began experiencing pain at the 
60-degree mark or less on forward flexion, to presume for all intents and purposes that her forward flexion was restricted to that point or less.  Rather, as mentioned, her pain apparently set in at the 70-degree increment of her range of motion, so beyond that required for the higher 20 percent rating.

The outpatient treatment notes of record similarly do not provide objective support for a higher rating, as they, too, do not show her forward flexion was limited to 60 degrees or less or that her combined range of motion was limited to 120 degrees or less, again, even when considering the extent of her pain.


ORDER

The claim for a rating higher than 10 percent for the low back disability prior to January 6, 2007, is denied.


REMAND

The remaining claims require further development before being decided.

A.  Acquired Psychiatric Disorder Claim

The March 2009 and April 2010 rating decisions denied this claim.  Timely Notice of Disagreements (NODs) dated in July 2009 and July 2010 were received in response to those rating decisions.  The RO must now respond to the NODs with a Statement of the Case (SOC) addressing this.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran then must be given an opportunity to complete the steps necessary to perfect her appeal of this claim by, in response to the SOC, also filing a timing substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.


B.  Rating for the Low Back Disability since January 6, 2007

First, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  Specifically, she has not been provided information concerning the evaluation and effective date that could be assigned should the claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  She must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Second, the most recent outpatient treatment records from the VA Medical Centers (VAMCs) in Columbus, Georgia, and Tuskegee, Alabama, are dated from March 2010.  All pertinent records since should be obtained and added to the claims file for consideration.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran's last VA spine examination was in January 2007, so more than 41/2 years ago and just about 5 years ago.  She therefore needs to be reexamined to reassess the severity of her low back disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

C.  TDIU Claim

First, in regards to this derivative TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter concerning this claim.  She must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

Second, a VA examination and medical opinion are needed to assist in determining whether her service-connected disabilities preclude her from obtaining and maintaining substantially gainful employment.  Although she has had VA examinations in years past, they have not addressed this employability issue.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  At present, however, she could only receive this benefit on an extra-schedular basis under 38 C.F.R. § 4.16(b) since she does not have sufficient ratings for her service-connected disabilities to qualify under § 4.16(a).

Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  Issue a SOC addressing the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety disorder.  Advise the Veteran and her representative of the time limit they have for completing the steps necessary, in response to this SOC, to perfect the appeal of this claim to the Board by filing a timely substantive appeal (VAF 9/equivalent statement).  If the Veteran perfects her appeal by submitting a timely substantive appeal, then this claim should be returned to the Board for further appellate consideration.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her claim for a rating higher than 20 percent for her low back disability since January 6, 2007.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  


3.  Also send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her derivative TDIU claim.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

4.  Afford the Veteran an opportunity to identify any additional records that are potentially relevant that, therefore, would need to be obtained, including any private evaluation or treatment records, statements from her supervisors or fellow employees, etc.  And with her authorization, obtain all identified records.  Document all efforts to obtain all identified records.  If attempts to obtain certain records prove unsuccessful, and after sufficient follow-up attempts it is determined that any further attempts would be futile, then this must be documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e).

5.  Obtain all pertinent outpatient treatment records from the VAMCs in Columbus, Georgia, and Tuskegee, Alabama, dated since March 2010.

Also ensure the Veteran has not been treated elsewhere, at any other VAMCs.

Document all efforts to obtain all identified records.  If attempts to obtain certain records prove unsuccessful, and after sufficient follow-up attempts it is determined that any further attempts would be futile, then this must be documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e).

6.  Upon completion of the above development, provide a VA examination to reassess the severity of the Veteran's lower back strain with degenerative changes.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination for the pertinent history of this disability.  The examiner must address the applicable rating criteria, particularly Diagnostic Code 5237.  And the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In reassessing the severity of the low back disability, the VA examiner should also determine whether there are associated residuals such as bowel or bladder dysfunction, lower extremity radiculopathy, etc.  And if there are, the severity of this additional disability also should be assessed.

If the examiner determines that an opinion concerning any issue material to the claim cannot be provided without resorting to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, additional evidence or other procurable data is needed, or the examination has gone beyond the scope of the examiner's competence, etc.  In other words, simply stating that an opinion cannot be provided without resorting to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for this examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  Also provide a VA examination to the Veteran in order to assist in evaluating the effect of her service-connected disabilities (migraine headaches, tendonitis of the left knee, and lower back strain with degenerative changes) on her employability.  Specifically, an opinion is needed concerning whether these disabilities preclude her from obtaining and maintaining substantially gainful employment given her level of education, prior work experience and training, etc.

Properly notify her of the examination by sending notice of the details of the examination to her at her correct address.  Send the notice with sufficient time in advance to allow her to attend the examination.  

The VA examiner should also inquire as to whether the Veteran is currently in receipt of Worker's Compensation or SSA disability benefits.  Her age and the effects of 
non-service-connected disabilities cannot be factors for consideration in making this determination.  However, the effects of treatments and medications used to treat her service-connected disabilities must be considered in the opinion.


All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner determines that an opinion concerning any issue material to this claim cannot be provided without resorting to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, additional evidence or other procurable data is needed, or the examination has gone beyond the scope of the examiner's competence, etc.  In other words, simply stating that an opinion cannot be provided without resorting to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Again, the Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. § 3.655.

8.  Then readjudicate the Veteran's claims for a rating higher than 20 percent for her low back disability since January 6, 2007, and for a TDIU.  If these claims are not granted to her satisfaction, send her and her representative a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


